        Case 1:03-cv-00050-JRH Document 1412 Filed 09/30/20 Page 1 of 4

                                                                                      I        Eu
                                                                                               !*<

                                                                         U.»J. Lv i       I I > io   l-OsU i
                                                                               K I!r- i IC
                     IN THE UNITED STATES DISTRICT COURT                       MU jL-J lADlV.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION                    ?,0SEP30 PH |:48
                                                *
    WHITESELL CORPORATION,                                              CLERK
                                                *
                                                                             SO.O                    FQA.
                                                *
                Plaintiff,
                                                *


                                                *
         V.                                               CV 103-050
                                                if



    ELECTROLUX HOME PRODUCTS, INC.,             *
                                                *
    HUSQVARNA, A.B., and HUSQVARNA
                                                ★
    OUTDOOR PRODUCTS, INC.,
                                                ★


                Defendants.




                                          ORDER




         On     December     13,     2019,     Plaintiff     Whitesell          Corporation

(
    ("Whitesell")    filed        three   substantially      similar      motions,                   each

                                                                                                               f/
    entitled    Daubert Motion, Motion in Limine, and Motion to Strike,

    which seek to exclude the expert reports and testimony of three

    experts    retained    by      Defendants        Husqvarna   A.B.     and         Husqvarna

    Outdoor Products, Inc. (collectively "Husqvarna").                         The experts

    are Charles Phillips, David Brani, and Alan McGee.

         Charles    Phillips        is    a   Certified     Public      Accountant                     who

    calculated the amount of damages for Husqvarna's counterclaims to

    include    its counterclaim for           breach    of contract     related                to      the

                             //
    parties'     phase-out        inventory     obligations      (Count     II)            and         its

    counterclaim for breach of contract related to Whitesell's alleged

    failure to supply all enforceable categories of parts (Count III).
      Case 1:03-cv-00050-JRH Document 1412 Filed 09/30/20 Page 2 of 4



Mr. Phillips also provided an expert rebuttal report against

Whitesell's expert, Peter J. Karutz.                    David Brani has a Ph.D. in


Mechanical Engineering.                He supervised forensic quality testing of

Whitesell parts in suit and provided an expert report regarding

his    work.^       Alan McGee is a quality and supply chain expert, who

analyzed Whitesell's internal data (and Dr. Brand's test results)

to opine about Whitesell's capability to supply parts in suit at

key points in the parties' relationship.

          The   motions     to   exclude      these    experts    are   not    based    upon

Whitesell's concern              about their qualifications, methodology, or

the reliability of underlying data or other sources of information.

Whitesell instead contends that the reports and testimony of these

experts are irrelevant to the issues in the case.                        To put a finer

point on it, Whitesell's motions are driven by its contention that

                                                                                          ^
it is entitled to summary judgment on Husqvarna's counterclaims.

          First, Whitesell argues that Husqvarna is liable for damages

as    a    matter    of   law    for    the   failed    transition      of    Brunner   and


wireform parts through a strict application of Paragraph 3 of the



^ Specifically, Dr. Brani tested and compared a selection of parts
to provided specifications to determine their conformity.      Dr.

Brani will not be offered to testify about the legal significance
of the results under the parties' agreements or what the results
reveal about Whitesell's capabilities.   (Defs.' Resp. to Mot. to
Exclude, Doc. No. 1351, at 11.)

2    Whitesell      filed    the    present        motions   to   exclude     Husqvarna's
experts on the same day it filed its motion for summary judgment
on Husqvarna's counterclaims, December 13, 2019.
                                               2
          Case 1:03-cv-00050-JRH Document 1412 Filed 09/30/20 Page 3 of 4



I   parties' Settlement Memorandum.                 That is, because Husqvarna failed

    to timely transition the Brunner and wireform parts by December

    31, 2003, it was obligated to supply substitute parts to make up

    for       the     revenue   shortfall.         Thus,      the   experts'    reports      and

    testimony respecting Whitesell's capability to supply Brunner and

    wireform parts, the quality of those parts, and the damages to

    Husqvarna resulting from the failed transition are irrelevant and

    should       be    stricken.      The    Court      recently     rejected      Whitesell's

    position, however.             The Court instead found that genuine disputes

    of material fact exist with respect to the attribution of fault in

    the       failed    transition.       (See Order of Sept. 10, 2020, Doc. No.

    1410.)


              Second, Whitesell argues that Husqvarna is not entitled to

    phase-out          purchases   and    phase-out       expedite    fees   because,       as   a

    matter of law, Husqvarna should have lined up alternative suppliers

    in    a    timely manner.         The   Court      also   rejected this        argument in

    denying Whitesell's motion for partial summary judgment.                                (See


    Order of March 25, 2020, Doc. No.                     1401.)     The   Court    determined


    that genuine disputes of material fact exist regarding whether

    Husqvarna incurred damages as a result of its own delay or as a

    result       of    Whitesell's       conduct    and    representations         during    the

    phase-out period.

              In conclusion, the Court has rejected the legal premises upon

    which Whitesell's motions are based; thus, the expert reports are
                                                   3
    Case 1:03-cv-00050-JRH Document 1412 Filed 09/30/20 Page 4 of 4



not meaningless or irrelevant.          Rather, the expert reports appear

relevant to the genuine disputes of material fact identified in

prior    Orders.    Accordingly,    Plaintiff       Whitesell's    motions    to


exclude the expert reports and testimony of Charles Phillips, David

Brani,     and   Alan   McGee   (doc.     nos.     1301,   1299,   and   1300,


respectively) are DENIED.

        ORDER ENTERED at Augusta, Georgia, thi              day of September,

2020.




                                           J. TUmiJAL HALL< CHIEF JUDGE
                                           UNITE   /states district court
                                          SOU      RN   district of GEORGIA




                                    4
